DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 04/03/2019 and reviewed by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 20, the recited limitation “wherein updating the vehicle state includes…” at line 1 is indefinite. The recited limitation reads as if the step of updating the vehicle state has been previously introduced, but there is not mention of the updating step of the vehicle state. Furthermore, it is unclear to the examiner if this is a new limitation or is supposedly referring back to a step that has not been claimed.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20180215374) in view of Kim (US20180162384).
As regarding claim 1, Lee et al teaches a parking system for improving auto-parking in a vehicle, comprising (abstract and [0052]): one or more processors (see at least [0008] and [0014]); a memory communicably coupled to the one or more processors and storing (see at least [0008] and [0014]): a monitoring module including instructions that when executed by the one or more processors cause the one or more processors to, in response to initiating auto-parking of the vehicle (see at least [0005], [0017], [0019-0020], [0024-0027], and [0034-0035]), define a set of thresholds according to at least environmental characteristics of a surrounding environment of the vehicle (see at least [0005], [0017], [0019-0020], [0024-0027], and [0034-0035]), and monitor, while the vehicle is auto-parking, a vehicle state of the vehicle according to sensor data from at least one sensor of the vehicle (see at least [0016], [0033], and [0035]), wherein the sensor data includes observations about the vehicle and the surrounding environment of the vehicle (see at least [0005], [0017], [0019-0020], [0024-0027], and [0034-0035]). However, Lee et al do not specifically teach a response module including instructions that when executed by the one or more 
Kim teaches a response module including instructions that when executed by the one or more processors cause the one or more processors to selectively execute a response function according to whether the vehicle state satisfies at least one threshold in the set of thresholds (see at least [0005], [0007-0008], [0010], [0025-0026], [0030], [0035-0036], and [0039-0042]), wherein the response function mitigates abnormalities encountered by the vehicle when auto-parking (see at least [0005], [0007-0008], [0010], [0025-0026], [0030], [0035-0036], and [0039-0042], Kim teaches responding to a vehicle state (alignment) based on set of thresholds of environment conditions so that abnormalities is mitigated by re-parking the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee et al to incorporate the teachings of Kim wherein a response module including instructions that when executed by the one or more processors cause the one or more processors to selectively execute a response function according to whether the vehicle state satisfies at least one threshold in the set of thresholds, wherein the response function mitigates abnormalities encountered by the vehicle when auto-parking. This would be done to improve autonomous parking of a vehicle by taking into account environmental conditions to adjust the vehicle state and further increase a user (driver) convenience (see Kim para 0002 and 0049). 
As regards claim 2, Lee et al do not specifically teach wherein the response module includes instructions to selectively execute the response function including instructions to i) select the response function from a group of responses according to the at least one threshold that the vehicle state satisfies, and ii) execute the response function when the vehicle state satisfies the at least one threshold to control at least one vehicle system to adjust the vehicle state in relation to the surrounding environment. 
Kim teaches wherein the response module includes instructions to selectively execute the response function including instructions to i) select the response function from a group of responses according to the at least one threshold that the vehicle state satisfies boundary (see at least [0008], [0010-0012], [0033-0035], and [0049]), and ii) execute the response function when the vehicle state satisfies the at least one threshold to control at least one vehicle system to adjust the vehicle state in relation to the surrounding environment boundary (see at least [0008], [0010-0012], [0033-0035], and [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee et al to incorporate the teachings of Kim wherein the response module includes instructions to selectively execute the response function including instructions to i) select the response function from a group of responses according to the at least one threshold that the vehicle state satisfies, and ii) execute the response function when the vehicle state satisfies the at least one threshold to control at least one vehicle system to adjust the vehicle state in relation to the surrounding environment. This would be done to improve autonomous parking of a vehicle by taking into account environmental conditions to adjust the 
As regards claim 3, Lee et al do not specifically teach wherein the response module includes instructions to selectively execute the response function including instructions to control the vehicle to adjust a clearance distance between the vehicle and a defined boundary, and wherein the defined boundary includes one or more of an obstacle, a marker of a roadway, and a marker of a parking space. Kim et al teaches wherein the response module includes instructions to selectively execute the response function including instructions to control the vehicle to adjust a clearance distance between the vehicle and a defined boundary (see at least [0008], [0010-0012], [0033-0035], and [0049]), and wherein the defined boundary includes one or more of an obstacle, a marker of a roadway, and a marker of a parking space (see at least [0008], [0010-0012], [0033-0035], and [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee et al to incorporate the teachings of Kim wherein the response module includes instructions to selectively execute the response function including instructions to control the vehicle to adjust a clearance distance between the vehicle and a defined boundary, and wherein the defined boundary includes one or more of an obstacle, a marker of a roadway, and a marker of a parking space. This would be done to improve autonomous parking of a vehicle by taking into account environmental conditions to adjust the vehicle state and further increase a user (driver) convenience (see Kim para 0002 and 0049).
As regards claim 5, Lee et al teaches wherein the monitoring module includes instructions to define the set of thresholds including instructions to acquire the environmental characteristics of the surrounding environment to identify at least traffic congestion, roadway conditions, and contextual conditions (see at least [0017], [0033-0034],and [0046]), and wherein the contextual conditions indicate attributes of at least a current location of the vehicle including aspects associated with a parking facility (see at least [0020] and [0045]). 
As regards claim 6, Lee et al teaches wherein the monitoring module includes instructions to define the set of thresholds including instructions to adapt values for operating characteristics of the vehicle as a function of the environmental characteristics (see at least [0005], [0017], [0019-0020], [0024-0027], [0034-0035], and [0044]), and wherein the monitoring module includes instructions to acquire the environmental characteristics including instructions to collect the sensor data and analyzing the sensor data to produce the environmental characteristics in relation to the operating characteristics (see at least [0005], [0017], [0019-0020], [0024-0027], [0034-0035], and [0044]), and wherein the operating characteristics include one or more of parking distances, operating distances, speeds, and acceptable vibrations (see at least [0005], [0017], [0019-0020], [0024-0027], [0033-0035], and [0044]).
As regards claim 7, Lee et al do not specifically teach wherein the monitoring module includes instructions to monitor the vehicle state including instructions to iteratively update the vehicle state by analyzing the sensor data to determine values of operating characteristics for the vehicle, the operating characteristics corresponding 
Kim teaches wherein the monitoring module includes instructions to monitor the vehicle state including instructions to iteratively update the vehicle state by analyzing the sensor data to determine values of operating characteristics for the vehicle (see at least [0007-0008], [0033-0035], and [0038-0042]), the operating characteristics corresponding with separate thresholds of the set of thresholds (see at least [0007-0008], [0033-0035], and [0038-0042], Kim teaches operating characteristics for realignment (separate thresholds) of the vehicle based on environment conditions.), and wherein the vehicle state defines the values of the operating characteristics for a current time (see at least [0007-0008], [0033-0035], and [0038-0042].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee et al to incorporate the teachings of Kim wherein the monitoring module includes instructions to monitor the vehicle state including instructions to iteratively update the vehicle state by analyzing the sensor data to determine values of operating characteristics for the vehicle, the operating characteristics corresponding with separate thresholds of the set of thresholds, and wherein the vehicle state defines the values of the operating characteristics for a current time. This would be done to improve autonomous parking of a vehicle by taking into account environmental conditions to adjust the vehicle state and further increase a user (driver) convenience (see Kim para 0002 and 0049).
As regards claim 8, Lee et al teaches wherein the monitoring module includes instructions to identify the initiating of auto-parking of the vehicle by detecting a command to begin auto-parking (see at least [0018-0019]), and wherein the vehicle is capable of at least semi-autonomous operation and executes auto- parking by autonomously navigating and parking without intervention by an operator of the vehicle (see at least [0018-0019]).
As regards claims 9-13, 14-16, and 18-19, please see the rejection above with respect to claims 1-3 and 5-6 which are commensurate in scope with claims 9-13, 14-16, and 18-19, with claims 1-3 and 5-6 being drawn to a parking system for improving auto-parking in a vehicle, claims 9-13 being drawn to a corresponding non-transitory computer-readable medium for auto-parking in a vehicle, and claims 14-16 and 18-19 being drawn to a corresponding method of improving auto parking in a vehicle.
As regards claim 20, Lee et al teaches wherein initiating auto-parking of the vehicle includes determining a command to begin auto-parking has been received by the vehicle (see at least [0018-0019]), and wherein executing auto-parking of the vehicle includes controlling the vehicle to autonomously navigate and park without intervention by an operator of the vehicle (see at least [0018-0019]). However, Lee et al do not specifically teach wherein updating the vehicle state includes analyzing the sensor data to determine values of operating characteristics that correspond with separate ones of the set of thresholds, wherein vehicle state defines the values of the operating characteristics for a current time. Kim teaches wherein updating the vehicle state includes analyzing the sensor data to determine values of operating characteristics that correspond with separate ones of the set of thresholds (see at least [0007-0008], [0033-0035], and [0038-0042], Kim teaches operating characteristics for realignment (separate thresholds) of the vehicle based on environment conditions.), wherein vehicle state defines the values of the operating characteristics for a current time (see at least [0007-0008], [0033-0035], and [0038-0042]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee et al to incorporate the teachings of Kim wherein updating the vehicle state includes analyzing the sensor data to determine values of operating characteristics that correspond with separate ones of the set of thresholds, wherein vehicle state defines the values of the operating characteristics for a current time. This would be done to improve autonomous parking of a vehicle by taking into account environmental conditions to adjust the vehicle state and further increase a user (driver) convenience (see Kim para 0002 and 0049).

Claims 4 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20180215374) in view of Kim (US20180162384) in view of Tarte et al (US20170361835).
As regards claim 4, Lee et al as modified by Kim do not specifically teach wherein the response module includes instructions to selectively execute the response function including instructions to, in response to determining the vehicle is parked, execute the response function by electronically communicating the vehicle state to an electronic device associated with an operator of the vehicle. 
Tarte et al teaches wherein the response module includes instructions to selectively execute the response function including instructions to, in response to (see at least [0037-0039] and [0049-0054]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee et al as modified by Kim to incorporate the teachings of Tarte et al wherein the response module includes instructions to selectively execute the response function including instructions to, in response to determining the vehicle is parked, execute the response function by electronically communicating the vehicle state to an electronic device associated with an operator of the vehicle. This would be done to improve autonomous parking of a vehicle by monitoring dynamic ambient condition changes and responding to the changes. This would also increase vehicle safety and operator convenience by avoiding damages to the vehicle and potential fines that may be applied for not responding to the ambient condition change (see Tarte et al 0003 and 0030). 
As regards claim 17, please see the rejection above with respect to claim 4 which is commensurate in scope with claim 17, with claim 4 being drawn to a parking system for improving auto-parking in a vehicle, and claim 17 being drawn to a corresponding method of improving auto parking in a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDALLA A KHALED/           Examiner, Art Unit 3667     

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667